Exhibit 99.2 VERTEX HOLDINGS, L.P., FORMERLY VERTEX ENERGY, L.P. (certain assets, liabilities and operations related to its black oil division and certain assets, liabilities and operations of the refining and marketing division) FINANCIAL STATEMENTS March 31, 2009 VERTEX HOLDINGS, L.P., FORMERLY VERTEX ENERGY, L.P. (certain assets, liabilities and operations related to its black oil division and certain assets, liabilities and operations of the refining and marketing division) CONTENTS Page Financial Statements Balance sheets F-2 Statements of operations and changes in partners’ capital F-3 Statements of cash flows F-4 Notes to financial statements F-5 - F-9 F-1 VERTEX HOLDINGS, L.P., FORMERLY VERTEX ENERGY, L.P. (certain assets, liabilities and operations related to its black oil division and certain assets, liabilities and operations of the refining and marketing division) BALANCE SHEETS March 31, December 31, 2009 2008 (unaudited) ASSETS Current assets Cash and cash equivalents $ 22,753 $ 17,616 Accounts receivable, net 583,513 817,232 Accounts receivable – related parties 1,795,996 1,817,228 Due from partnership 140,000 405,219 Inventory 651,933 1,232,904 Prepaid expenses 200,359 270,522 Total current assets 3,394,554 4,560,721 Fixed assets, net 10,449 11,022 Total assets $ 3,405,003 $ 4,571,743 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities Accounts payable $ 2,497,171 $ 1,836,340 Accounts payable – related parties 1,479,977 2,676,650 Total current liabilities 3,977,148 4,512,990 PARTNERS’ CAPITAL Partners’ Capital (572,145 ) 58,753 TOTAL LIABILITIES AND PARTNERS’ CAPITAL $ 3,405,003 $ 4,571,743 See accompanyingnotes to the financial statements F-2 VERTEX HOLDINGS, L.P., FORMERLY VERTEX ENERGY, L.P. (certain assets, liabilities and operations related to its black oil division and certain assets, liabilities and operations of the refining and marketing division) STATEMENTS OF OPERATIONS AND CHANGES IN PARTNERS’ CAPITAL THREE MONTHS ENDED MARCH 31, 2 (unaudited) March March 31, 2009 2008 Revenues $ 7,709,263 $ 14,657,919 Revenues – related parties 147,871 5,655 7,857,134 14,663,574 Cost of revenues 7,838,642 13,705,723 Gross profit 18,492 957,851 Selling, general and administrative expenses 597,999 353,702 Income (loss) from operations (579,507 ) 604,149 Net income (loss) (579,507 ) $ 604,149 Beginning partners’ capital 58,753 1,280,114 Current period distributions (51,391 ) (537,498 ) Ending partners’ capital $ (572,145 ) $ 1,346,765 See accompanyingnotes to the financial statements F-3 VERTEX HOLDINGS, L.P., FORMERLY VERTEX ENERGY, L.P. (certain assets, liabilities and operations related to its black oil division and certain assets, liabilities and operations of the refining and marketing division) STATEMENTS OF CASH FLOW THREE MONTHS ENDED MARCH 31, 2 (unaudited) March 31, March 31, 2009 2008 Cash flows operating activities Net income $ (579,507 ) $ 604,149 Adjustments to reconcile net income (loss) to cash Provided by operating activities Depreciation 573 - Changes in assets and liabilities Accounts receivable 233,720 (689,251 ) Accounts receivable – related parties 21,232 (88,213 ) Due from partnership 265,219 - Inventory 580,971 514,758 Prepaid expenses 70,163 125,777 Accounts payable 660,830 99,081 Accounts payable – related parties (1,196,673 ) (57,774 ) Net cash provided (used) by operating activities 56,528 508,527 Cash flows from financing activities Distributions to limited partners (51,391 ) (537,498 ) Net cash provided (used) by financing activities (51,391 ) (537,498 ) Net increase (decrease) in cash and cash equivalents 5,137 (28,971 ) Cash and cash equivalents at beginning of the year 17,616 52,650 Cash and cash equivalents at end of year $ 22,753 $ 23,679 SUPPLEMENTAL INFORMATION Cash paid for interestduring year $ 14,650 $ - See accompanyingnotes to the financial statements F-4 VERTEX HOLDINGS, L.P., FORMERLY VERTEX ENERGY, L.P. (certain assets, liabilities and operations related to its black oil division and certain assets, liabilities and operations of the refining and marketing division)NOTES TO FINANCIAL STATEMENTS NOTE 1.BASIS OF PRESENTATION AND NATURE OF OPERATIONS The accompanying unaudited interim financial statements of Vertex Holdings, L.P., formerly Vertex Energy, L.P. (certain assets, liabilities and operations related to its black oil division and certain assets, liabilities and operations of the refining and marketing division)(“Vertex LP” or the “Company”), have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the audited financial statements and notes thereto contained in the Company’s audited financial statements filed with the SEC within this 8-K.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.The results of operations for our interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the financial statements that would substantially duplicate the disclosure contained in the audited financial statements for fiscal 2008, as reported in the Form 8-K, have been omitted. NOTE 2.RELATED PARTIES The Company has numerous transactions with Vertex Holdings, L.P., formerly Vertex Energy, L.P. (also defined herein as the “Partnership”), including the lease of the Partnership’s storage facility, transportation of feedstock to re-refiners and the Company’s storage facility, and delivery from the Company’s re-refinery to end customers.The pricing under these contracts are with certain wholly-owned subsidiaries of the Partnership and are priced at market, and are reviewed periodically from time to time by the related party transaction committee.The financial statements included revenues from related parties of $147,871 and $5,655 and inventory purchases from related parties of $998,954 and $2,314,724 for the three months ending March 31, 2009 and 2008, respectively. NOTE 3.CONCENTRATIONS, SIGNIFICANT CUSTOMERS AND COMMITMENTS The Company has concentrated credit risk for cash by maintaining deposits in one bank.These balances are insured by the Federal Deposit Insurance Corporation up to $250,000.From time to time during the three months ended March 31, 2009 and 2008, the Company’s cash balances exceeded the federally insured limits. Financial instruments that potentially subject the Company to credit risk consist primarily of trade receivables.One large company with various independent divisions represented 75% of the Company’s gross sales and 94% of outstanding trade receivables for the three months ended March 31, 2009. One such company represented 61% of gross sales and 47% of outstanding trade receivables for the three months ending March 31, 2008. The Company’s revenue, profitability and future rate of growth are substantially dependent on prevailing prices for petroleum-based products. Historically, the energy markets have been very volatile, and there can be no assurance that these prices will not be subject to wide fluctuations in the future. A substantial or extended decline in such prices could have a material adverse effect on the Company’s financial position, results of operations, cash flows and access to capital and on the quantities of petroleum-based product that the Company can economically produce. The Company has several purchase agreements that require purchases of minimum quantities of the Company’s products.The agreements generally have one year terms, after which they become month-to-month agreements.Minimum purchases under these contracts are approximately $10,213,000 and $8,124,000, for 2009 and 2010, respectively. F-5 NOTE 4.SEGMENT REPORTING The Company’s reportable segments include the Black Oil and Refining and Marketing divisions.Segment information for the three months ended March 31, 2009 and 2008, is as follows: THREE MONTHS ENDED MARCH 31, 2009 Black Oil Refining Total Revenues $ 5,872,774 $ 1,984,360 $ 7,857,134 Cost of revenues 5,628,299 2,210,343 7,838,642 Gross Profit (loss) 244,475 (225,983 ) 18,492 Selling, general and administrative expenses 499,450 98,549 597,999 Income (loss) from operations (254,975 ) (324,532 ) (579,507 ) Net income (loss) $ (254,975 ) $ (324,532 ) $ (579,507 ) Total Assets $ 2,111,984 $ 1,293,019 $ 3,405,003 THREE MONTHS ENDED MARCH 31, 2008 Black Oil Refining Total Revenues $ 11,533,256 $ 3,130,318 $ 14,663,574 Cost of revenues 11,032,896 2,672,827 13,705,723 Gross Profit 500,360 457,491 957,851 Selling, general and administrative expenses 235,919 117,783 353,702 Income (loss) from operations 264,441 339,708 604,149 Net income (loss) $ 264,441 $ 339,708 $ 604,149 Total Assets $ 3,704,071 $ 1,693,948 $ 5,398,019 NOTE 5.MERGER AGREEMENT In May, 2008, Vertex LP, Vertex Energy, Inc., a Nevada Corporation (“Vertex Nevada”), Vertex Merger Sub, LLC.,and Benjamin P. Cowart, an individual, executed an agreement and plan of merger with World Waste Technologies, Inc., a publicly-traded California corporation.Pursuant to the terms of the agreement, the Partnership will transfer certain business operations to a merger corporation. The merger closed on April 16, 2009. See Note 6. F-6 NOTE 6. SUBSEQUENT EVENTS At a special meeting of World Waste’s stockholders held on March 6, 2009, the holders of a majority of the outstanding shares of each of World Waste’s common stock, Series A preferred stock and Series B preferred stock, adopted the Merger Agreement among World Waste, Vertex LP, Vertex Nevada, Vertex Merger Sub, LLC, a California limited liability company and wholly-owned subsidiary of Vertex Nevada, and Benjamin P. Cowart, as agent for the stockholders of Vertex Nevada.The merger closed on April 16, 2009. In connection with the merger agreement, Vertex Nevada assumed the Partnership’s operations in connection with the fulfillment of a certain relationship with a major customer and assumed the operations of the Partnership’s refining and marketing division.The presented historical assets of Vertex LP will remain the property of the Partnership following the merger.Accordingly, no assets ofthe Partnership were transferred to the merger corporation.Although subsidiaries controlled by the Partnership were not transferred, thenew merger corporation will have the right to acquire these subsidiaries under certain circumstances specified in the merger agreement.Certain shareholders of Vertex Nevada received cash proceeds of $4.4 million as part of the merger. Upon consummation of the merger, World Waste merged into Vertex Merger Sub, LLC, a wholly-owned subsidiary of Vertex Nevada, and Vertex Nevada succeeded to World Waste’s reporting obligations under the Securities Exchange Act of 1934, as amended. As a result of the merger, each outstanding share of World Waste’s common stock was exchanged for 0.10 share of common stock, par value $0.001 per share, of Vertex Nevada, each share of the World Waste’s Series A preferred stock outstanding was exchanged for 0.4062 shares of Vertex Nevada Series A preferred stock, par value $0.001 per share, and each outstanding share of World Waste’s Series B preferred stock was exchanged for 11.651 shares of Vertex Nevada’s Series A preferred stock.Each option and warrant to acquire a share of World Waste’s common stock was to be exchanged for options and warrants to acquire common stock of Vertex Nevada at the same conversion rate as the common stock (the “Merger”).As a result of the foregoing, the total number of shares of Vertex Nevada common stock outstanding immediately following the Merger, once issued, was 8,261,659 shares. The total number of Vertex Nevada’s Series A preferred immediately following the merger was 4,726,442. Vertex Nevada assumed warrants to purchase approximately 94,084 shares of its common stock, each at a nominal exercise price and warrants to purchase an aggregate of 542,916 shares of common stock with exercise prices ranging from between $10.00 and $27.50 per share and options to purchase 618,800 shares of common stock with exercise prices ranging from between $1.55 to $37.00 per share in connection with the Merger.Vertex Nevada also granted warrants to purchase an aggregate of 774,478 shares of Vertex Nevada’s common stock to the partners of Vertex LP, which warrants had various exercise prices ranging from $1.55 to $37.00 per share, and had various expiration dates from between April 28, 2010 and February 26, 2018, and which warrants represented 40% of the total outstanding warrants and options of World Waste (not taking into account the warrants with a nominal exercise price, as described above) on the effective date of the Merger. As a result of the Merger, the counterparties to the Merger transaction became the holders of approximately 42% of Vertex Nevada’s outstanding voting securities.
